Order granting respondent’s motion to open default reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The default was willful and no reasonable excuse was presented therefor. Moreover, the proposed answer, is insufficient in law. (Title Guarantee & T. Co. v. 457 Schenectady Ave., Inc., ante, p. 509; Commonwealth Mortgage Co. v. De Waltoff, 135 App. Div. 33, 34; Ettlinger v. P. R. & C. Co., 142 N. Y. 189; Cumming v. Middletown, Unionville & W. G. R. R. Co., 147 App. Div. 105.) Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.